NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 17 2017
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT



    YOLANDA YVETTE COBB,                         No.    15-15316

                     Plaintiff-Appellant,        D.C. No. 1:13-cv-00888-BAM

      v.                                         MEMORANDUM*

    NANCY A. BERRYHILL, Acting
    Commissioner of Social Security
    Administration,

                     Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Eastern District of California
                  Barbara McAuliffe, Magistrate Judge, Presiding

                          Submitted February 14, 2017**
                            San Francisco, California

Before: SILER***, TASHIMA, and HURWITZ, Circuit Judges.




*
      This disposition is not appropriate for publication and is not precedent except
as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
***
      The Honorable Eugene E. Siler, Jr., Senior United States Circuit Judge for the
Sixth Circuit, sitting by designation.
      Yolanda Cobb appeals the district court’s judgment affirming the denial of

her application for Social Security disability benefits. For the reasons stated below,

we affirm.

      1. Social Security Ruling 13-2p, ¶ 7.b requires the agency to “have evidence

in the case record that establishes that a claimant with a co-occurring mental

disorder(s) would be disabled in the absence of [substance abuse].” Substantial

evidence supports the ALJ’s determination that in the absence of substance abuse

Cobb would no longer qualify as disabled. Dr. Vydro evaluated Cobb when she

denied any substance abuse and had been staying at the hospital for a few days.

During this evaluation, Dr. Vydro found her cooperative and pleasant. He also noted

that she exhibited insight and judgment displaying intact cognitive functioning. Dr.

Gaab, on the other hand, evaluated Cobb after she had abused prescription drugs. In

his diagnosis, Dr. Gaab found Cobb’s cognitive functioning prevented her from

working. The ALJ’s comparison of these evaluations provided substantial evidence

in support of the determination that without substance abuse Cobb would no longer

be disabled. See, e.g., Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005) (“Where

evidence is susceptible to more than one rational interpretation, it is the ALJ’s

conclusion that must be upheld.”).

      2. Phillips v. Commissioner of Social Security, 613 F. App’x 641, 642 (9th

Cir. 2015), does not suggest a different result. In comparing the medical evaluations

                                          2
of Drs. Vydro and Gabb, the ALJ considered whether Cobb would remain disabled

if she limited her use of medications to the prescribed dosage because during her

stay at the hospital—the backdrop of Dr. Vydro’s evaluation—Cobb’s medication

use was limited to the dosage properly prescribed.

      AFFIRMED.




                                         3